DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed Sept. 13, 2021. Claims 1, 3, 4, 8, 10, 12, and15 have been amended. Claims 1-20 are pending.



Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In regard to independent claim 10, analyzed as representative claim:

Step 1: Statutory Category?

Claim 10 is an apparatus claim, which falls within the "machine" category of 35

U.S.C. § 101.

Step 2A - Prong 1: Judicial Exception Recited?

The Revised 2019 Memorandum is applied as shown in the Independent Claim 10/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.


Independent Claim 10
January 2019 Guidance
a constructing module, configured to construct a preset teaching test item determination table
Abstract Idea: acquiring basic information a mental process that involves lesson planning, which is “(thinking) that ‘can be performed in the human mind, or by a human using a pen and paper.’” MPEP 2106.04(a)(2). For example, a teacher recording what available test items are appropriate for different ability levels. The first processing module is an additional non-abstract limitation. As claimed the first processing module is viewed as a
generic computer component implementing the step.
[1] first processing module, configured to acquire basic information of an object to be tested 
Abstract Idea: acquiring basic information could be performed as mental steps (including an observation, evaluation, judgment, opinion). The first processing module is an additional non-abstract limitation. As claimed the first processing module is viewed as a
generic computer component.
Second processing module, configured to judge whether a test result of a current teaching test item in a current test category satisfies a set requirement of the current teaching test item , wherein if the test result of the current teaching test item in the current test category fails to satisfy the set requirement, a matched teaching test item matched with the object to be tested is generated for the object to be tested, wherein the second processing module is further configured to select, from the preset teaching test item determination table, a teaching test item as the matched teaching test item.
Abstract Idea: judging a test result could  be performed as mental steps (including an observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
The second processing module is an additional non-abstract limitation. As claimed the second processing module is viewed as a generic computer component.
[3} A third processing module, configured to acquire a test result after a test is performed using the matched
teaching test item.
Abstract Idea: acquiring a test result could be performed as mental steps (including an observation, evaluation,
judgment, opinion).




The third processing module is an additional non-abstract limitation. As claimed the third processing module is viewed as a generic computer
component.
and [4] an output module, configured to output each teaching test item.
Outputting or providing information, e.g., for display, is insignificant post-solution activity.
The output module is an additional non- abstract limitation. As claimed the output module is viewed as a generic computer component.



It is apparent that, other than reciting that the processing modules, as noted in the Independent Claim 10/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind. The mere nominal recitation of the processing modules to implement the claimed steps does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
Step 2A-  Prong 2: Integrated into a Practical Application?

The body of the claim, as noted in bold in the Independent Claim 10/Revised 2019 Guidance Table above, recites the additional limitation of the processing modules output modules which are recited at a high level of generality. It is apparent that the processing modules are recited as a generic computer component, performing generic computer functions of acquiring, judging and outputting information. As noted in the table above, outputting test item is extra or post-solution activity the courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application.  The instant claim as a whole merely uses a processor to implement the abstract idea on a computer or, alternatively, merely uses a processor as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a "particular machine" to apply or use the judicial exception (see MPEP
§ 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). Rather, claim 10 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical
application. Because the abstract idea is not integrated into a practical application, the clairn is directed to the judicial exception.
Step 2B: Claim provides an Inventive Concept?

As discussed with respect to Step 2A Prong Two, the claimed apparatus amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate processing modules in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. When viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Claim 1 is a method for matching a teaching test item that comprises acquiring basic information, judging a test result, acquiring a test result, and outputting generated teaching test item. These limitations are abstract ideas that could be performed in the mind and insignificant extra-solution activity. There is no additional non-abstract limitations recited in the claim. Accordingly, claim 1 is rejected similar to claim 10 under 35 U.S.C § 101.
Claim 19 is a computer device comprising a storage, a processor, and a computer program stored on the storage and excitable on the processor that performs steps comparable to those of apparatus claim 10. A storage and a processor are generic computer components and storing information is insignificant extra-solution activity.
Dependent claims 2-9, 11-18 and 20 include all the limitations of respective independent claims 1, 10 and 19 from which they depend and, as such, recite the same 

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Application 20140024009 A1 to Nealon (hereinafter "Nealon") in view of US patent No. 20080206731 to Bastianova-Klett (hereinafter "Bastianova").


Concerning claim 1 Nealon discloses a method for matching a teaching test  item, wherein the method comprises: 
constructing a preset teaching test item determination table (Fig. 11, paragraphs [0058] (“Once integrated correlation engine 132 receives such content association information, integrated correlation engine 132 may compile a table of associations that lists each item of supplemental content associated with each item of core curriculum content.”), 
acquiring basic information of an object to be tested, to obtain a test category of the object to be tested (paragraphs [0005], [0007], [0009], [0013], [0015], [0016], [0021], [0023], [0057], [0079] - user profile (basic information of a person to be tested) for generating a test type (test category);
wherein the step that the matched teaching test item matched with the object to be tested is generated for the object to be tested comprises selecting, from the preset teaching test item determination table, a teaching test item as the matched teaching test item (paragraphs [0009], [0111], [0021] [0079], FIG.1 - leveling engine determines the difficulty level of each content item and stores the information in a database table (element 140 of FIG. 1), the assessment is based on the user profile that includes location of the user and based on the user preference which includes the involvement of parents and teachers, a test scene requirement is similar with user location and user        preference in its broadest reasonable interpretation).
Nealon lacks disclosing judging whether a test result of a current teaching test item in a 
Bastianova discloses judging whether a test result of a current teaching test item in a current test category satisfies a set requirement of the current teaching test item, wherein if the test result of the current teaching test item in the current test category fails to satisfy the set requirement, a matched teaching test item matched with the object to be tested is generated for the object to be tested (paragraph [0030] - "if tasks  of a certain type are not solved correctly", a test task lower than the regular level of difficulty would be generated for a learner);
acquiring a test result after a test is performed using the matched teaching test item, taking the matched teaching test item as a current teaching test item, and executing the step of judging whether the test result of the current teaching test item in a current test category satisfies a set requirement of the current teaching test item (paragraph [0067] - test tasks are selected from a plurality of task types and matched with the user); and
outputting each generated teaching test item (paragraphs [0112], [0067] - the selected test tasks would be output to a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon to incorporate the teachings of Bastianova to assess the level of a user to generate a test item that accurately measures capabilities of the user.

Concerning claim 2, Nealon lacks specifically disclosing wherein the method further comprises: performing tests for teaching test items in a next test category, if the test result of the current teaching test item in the current test category satisfies the set requirement of the current teaching test item, until tests for all of the test categories are completed.
Bastianova discloses wherein the method further comprises: performing tests for teaching test items in a next test category, if the test result of the current teaching test item in the current test category satisfies the set requirement of the current teaching test item, until tests for all of the test categories are completed (paragraphs [0007], [0016] - the method identifies test tasks from all task types to generate well balanced test tasks for the knowledge level of the examinee). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon to incorporate the teachings of Bastianova to assess the level of a user to generate a test item that accurately measures capabilities of the user.

Concerning claim 3, Nealon discloses wherein the selected a teaching test item is of a level lower than that of the current teaching test item and satisfies a test scene requirement corresponding to the current test category of the  object to be tested (paragraphs [0009], [0111], [0021] [0079], FIG.1 - leveling engine determines the difficulty level of each content item and stores the information in a database table (element 140 of FIG. 1), the assessment is based on the user profile that includes location of the user and based on the user preference which includes the involvement of parents and teachers, a test scene requirement is similar with user location and user        preference in its broadest reasonable interpretation).


Concerning claim 4, Nealon discloses wherein the step of selecting, from the preset teaching test item determination table, the teaching test item as the matched teaching test item, 
judging whether a number of the teaching test items each failing to satisfy respective set requirement is greater than a set threshold value, wherein if the number of the teaching test items each failing to satisfy respective set requirement is greater than the set threshold value, the teaching test item of the level lower than that of the current teaching test item and satisfying the test scene requirement corresponding to the current test category of the object to be tested is selected from the preset teaching test item determination table, and the selected teaching test item is taken as the matched teaching test item (paragraphs [0063]- [0065] - "the educational platform server 102 generates assessments based on an item of educational content", assessment generation engine 126 generates assessment based on the user profile data and the content of an educational item. The user profile data includes the test scene requirements and other requirements to select a test item that matches the learner level of understanding and preference).

Concerning claim 5, Nealon lacks specifically disclosing selecting a teaching test item of a level higher than that of the test category and satisfying a test scene requirement corresponding to a next test category of the object to be tested for each test category in all of the test categories from the preset teaching test item determination table, if each test result corresponding to each of the teaching test items in all of the test categories satisfies the set requirement.
Bastianova discloses selecting a teaching test item of a level higher than that of the test category and satisfying a test scene requirement corresponding to a next test category of the object to be tested for each test category in all of the test categories from the preset teaching test item determination table, if each test result corresponding to each of the teaching test items in all 
Concerning claim 6, Nealon discloses wherein the teaching test item determination table is constructed in a following manner: acquiring historical data (paragraph [0082] - the method retrieves the user information which includes the user age and other information about the user (historical data), the learner input search string (Keyword) in the database); determining, from the historical data, multiple test categories and at least one keyword corresponding to each test category (paragraph [0082] - the search and filter engine 122 of Fig. 1 searches for contents that matches the input search string (keyword)); determining a teaching test item corresponding to each of the keywords (paragraph [0083] - the educational platform server 102 provides the education content identified from the search); and generating the teaching test item determination table including correspondence relationships between test category levels and the teaching test items corresponding to the test categories (paragraph [0111], FIG. 11 - table 1100 includes the difficulty level of the each content items stored in the database, the assessment generation engine 126 creates assessment questions using the information in table 1100).


Concerning claim 7, Nealon discloses wherein the teaching test item determination table 


Concerning claim 8, Nealon lacks specifically disclosing wherein the teaching test item determination table at least comprises a test capability level determination table, and the test capability level determination table is constructed in a following manner: determining at least one corresponding test category level for each test category; and forming the test capability level determination table including correspondence relationships between the test categories and the test category levels.
Bastianova discloses wherein the teaching test item determination table at least comprises a test capability level determination table, and the test capability determination table is constructed in a following manner: determining at least one corresponding test category level for each test category (paragraph [0071], FIG. 2 - each test task has assigned level of difficulty identifier 214 and a task type identifier 212); and forming the test capability  correspondence relationships between the test categories and the test category levels (paragraph [0071], FIG. 2 - the table indicates the relationships between the test tasks, task types, and difficulty level of test tasks). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon to incorporate the teachings of Bastianova to generate a test item appropriate for the understanding level of the user to measure accurately his/her capabilities.


Concerning claim 9, Nealon discloses wherein the basic information at least comprises sex, age, region, race, nationality, blood type, activity scene, and personality (paragraphs [0005], [0009] - profile information (basic information) comprises: age, location, demographic information ( race, nationality, sex), social interaction, learning style).


Concerning Claim 10, Nealon discloses an apparatus for matching a teaching test item, wherein the apparatus comprises:
constructing module, configured to construct a preset teaching test item determination table (Fig. 11, paragraphs [0058] (“Once integrated correlation engine 132 receives such content association information, integrated correlation engine 132 may compile a table of associations that lists each item of supplemental content associated with each item of core curriculum content.”), [0111] (“FIG. 11 illustrates a diagram of a table 1100 listing the difficulty of each content source. The text leveling engine 134 parses through content items to identify the grade level and difficulty of each educational content item. Once text leveling engine 134 has determined the difficulty level of each content item, it may store such information in a table such as table 1100 which is maintained in a database such as 
a first processing module, configured to acquire basic information of an object to be tested, to obtain a test category of the object to be tested (paragraphs [0005], [0007], [009] [0013], [0015], [0016], [0021], [0023], [0057], [0079] - user profile for generating a test type);
wherein the second processing module is further configured to select, from the preset teaching test item determination table, a teaching test item as the matched teaching test item (paragraphs [0009], [0111], [0021] [0079], FIG.1 - leveling engine determines the difficulty level of each content item and stores the information in a database table (element 140 of FIG. 1), the assessment is based on the user profile that includes location of the user and based on the user preference which includes the involvement of parents and teachers, a test scene requirement is similar with user location and user        preference in its broadest reasonable interpretation)
Nealon lacks disclosing specifically a second processing module, configured to judge whether a test result of a current teaching test item in a current test category satisfies a set requirement of the current teaching test item, wherein if the test result of the current teaching test item in the current test category fails to satisfy the set requirement, a matched teaching test item matched with the object to be tested is
generated for the object to be tested; a third processing module, configured to acquire a test result after a test is performed using the matched teaching test item, and take the matched teaching test item as a current teaching test item, to execute the step of judging whether the test result of the current teaching test item in a current test category satisfies a set requirement of the current teaching test item; and an output module, configured to output 
Bastianova discloses a second processing module, configured to judge whether a test result of a current teaching test item in a current test category satisfies a set requirement of the current teaching test item, wherein if the test result of the current teaching test item in the current test category fails to satisfy the set requirement, a matched teaching test item matched with the object to be tested is generated for the object to be tested (paragraph [0030] - "if tasks of a certain type are not solved correctly", a test task lower than the regular level of difficulty would be generated for a learner);
a third processing module, configured to acquire a test result after a test is performed using the matched teaching test item, and take the matched teaching test item as a current teaching test item, to execute the step of judging whether the test result of the current teaching test item in a current test category satisfies a set requirement of the current teaching test item (paragraph [0067] - test tasks are selected from a plurality of task types and matched with the user; and
an output module, configured to output each teaching test item generated by the second processing module (paragraphs [0112], [0067] - the selected test tasks would be output to a user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon to incorporate the teachings of Bastianova to assess the level of a user to generate a test item that accurately measures capabilities of the user.


Concerning claim 11, Nealon lacks specifically disclosing wherein the apparatus 
Bastianova discloses wherein the apparatus further comprises a fourth processing module, the fourth processing module is configured to: perform a test for a teaching test item in a next test category, if the test result of the current teaching test item in the current test category satisfies the set requirement of the current teaching test item, until tests for all of the test categories are completed (paragraphs [0007], [0016] - the method identifies test tasks from all task types to generate well balanced test tasks for the knowledge level of the examinee). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon to incorporate the teachings of Bastianova to assess the level of a user to generate a test item that accurately measures capabilities of the user.

Concerning claim 12, Nealon discloses wherein the selected teaching test item of a level lower than that of the current teaching test item and satisfying a test scene requirement corresponding to the current test category of the object to be tested from a preset teaching test item determination table (paragraphs [0009], [0111], [0021] [0079], FIG.1 - leveling engine determines the difficulty level of each content item and stores the information in a database table (element 140 of FIG. 1), the assessment is based on the user profile that includes location of the user and based on the user preference which includes the involvement of parents and teachers, a test scene requirement is similar with 


Concerning claim 13, Nealon discloses wherein the third processing module is further configured to: judge whether a number of the teaching test items each failing to satisfy respective set requirement is greater than a set threshold value, wherein if the number of the teaching test items each failing to satisfy respective set requirement is greater than the set threshold value, the teaching test item of the level lower than that of the current teaching test item and satisfying the test scene requirement corresponding to the current test category of the object to be tested is selected from the preset teaching test item determination table, and the selected teaching test item is taken as the matched teaching test item (paragraphs [0063]- [0065] - "the educational platform server 102 generates assessments based on an item of educational content", assessment generation engine 126 generates assessment based on the user profile data and the content of an educational item. The user profile data includes the test scene requirements and other requirements to select a test item that matches the learner level of understanding and preference).


Concerning claim 14, Nealon lacks specifically disclosing wherein the apparatus further comprises a fifth processing module, the fifth processing module is configured to: select a teaching test item of a level higher than that of the test category and satisfying a test scene requirement corresponding to each next test category of the object to be tested for each test category in all of the test categories from the preset teaching test item determination table, if each test result corresponding to each of the teaching test items in all of the test categories satisfies the set requirement.



Concerning claim 15, Nealon discloses wherein the constructing module constructs the teaching test  item determination table in a following manner:
acquiring historical data (paragraph [0082] - the method retrieves the user information which includes the user age and other information about the user (historical  data), the learner input search string (Keyword) in the database);
determining, from the historical data, multiple test categories and at least one keyword corresponding to each test category (paragraph [0082] - the search and filter engine 122 of Fig. 1 searches for contents that matches the input search string (keyword));
determining a teaching test item corresponding to each of the keywords (paragraph [0083] - the educational platform server 102 provides the education content identified from the search); 
generating the teaching test item determination table including correspondence relationships between test category levels and the teaching test items corresponding to the test categories (paragraph [0111], FIG. 11 - table 1100 includes the difficulty level of the each content items stored in the database, the assessment generation engine 126 creates assessment questions using the information in table 1100).

Concerning claim 16, Nealon discloses wherein the teaching test item determination table at least comprises a teaching test element table, and the
constructing module constructs the teaching test element table in a following manner: extracting basic information corresponding to the teaching test items from the historical data (paragraphs [0009], [0082] - profile information (basic information) are
used to identify the matching teaching content);

determining at least one corresponding teaching test element for each teaching test item (paragraphs [0083], [0111] - the method identifies at least one item of educational content that corresponds to the user profile and user preference which also assessment generator engine 134 utilizes to generate assessment item); and forming the teaching test element table including correspondence relationships among the basic information, the teaching test items, and the teaching test elements (paragraph [0064] - educational platform server 102 generates assessments based on an item of educational content and based on the user profile information, the assessment would be generated in a format indicated in the user preference stored in the database).


Concerning claim 17, Nealon lacks disclosing specifically wherein the teaching 
Bastianova discloses wherein the teaching test item determination table at least comprises a test capability level determination table, and the constructing module constructs the test capability determination table in a following manner:
determining at least one corresponding test category level for each test category (paragraph [0071], FIG. 2 - each test task has assigned level of difficulty identifier 214 and a task type identifier 212); and
forming the test capability level determination table including correspondence relationships between the test categories and the test category levels (paragraph [0071], FIG. 2 - the table indicates the relationships between the test tasks, task types, and difficulty level of test tasks). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nealon to incorporate the teachings of Bastianova to generate a test item appropriate for the understanding level of the user to measure accurately his/her capabilities.


Concerning claim 18, Nealon discloses wherein the basic information at least comprises sex, age, region, race, nationality, blood type, activity scene, and personality (paragraphs [0005], [0009] - profile information (basic information) comprises: age, location, demographic information ( race, nationality, sex), social interaction, learning style).


Concerning claim 19, Nealon discloses a computer device, comprising a storage, a processor, and a computer program stored on the storage and executable on the processor, wherein the processor realizes steps in the method according to claim 1 when executing the computer program (paragraphs [0076], [0115], [0118], [0131], FIG. 1, FIG. 15 - "the computing device 1600 includes a processor 1602, a storage device 1606", the processor executes the computer programs to implement the method).


Concerning claim 20, Nealon discloses wherein the teaching test item determination table is constructed in a following manner:
acquiring historical data (paragraph [0082] - the method retrieves the user information which includes the user age and other information about the user (historical data), the learner input search string (Keyword) the database);
determining, from the historical data, multiple test categories and at least one keyword corresponding to each test category (paragraph [0082] - the search and filter engine 122 of Fig. 1 searches for contents that matches the input search string (keyword));
determining a teaching test item corresponding to each of the keywords (paragraph [0083] - the educational platform server 102 provides the education content identified from the search); and
generating the teaching test item determination table including correspondence relationships between test category levels and the teaching test items corresponding to the test categories (paragraph [0111], FIG. 11 - table 1100 includes the difficulty level of the each content items stored in the database, the assessment generation engine 126 creates assessment questions using the information in table 1100).
Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that the claims recite “Improvements in the Functioning of a Computer, or an Improvement to Any Other Technology or Technical Field” under MPEP 2106,04(d)(1). First each step of the independent claims, either 10 as discussed above or 1 as discussed by Applicant recites no more than an abstract idea, specifically, a mental process. These mental process steps either include no additional elements, as in claim 1, or recite generic computer components, i.e. modules, for performing the mental process steps. The test recited in 2106.04(d)(1) requires additional elements demonstrating that the claim as a whole integrates the exception into a practical application. (emphasis added). Applicant may not rely on the mental process itself to show integration into a practical application. Second, none of the recited elements taken individually or as a combination is an improvement in the functioning of a computer. Instead, each of the recited steps is part of an abstract idea directed to teaching and evaluating a student based on the students performance. 1) constructing a preset teaching test item determination table is a mental process that involves lesson planning, which is “(thinking) that ‘can be performed in the human mind, or by a human using a pen and paper.’” For example, a teacher recording what available test items are appropriate for different ability levels. 2) “acquiring basic information of an object to be tested, to obtain a test category of the object to be tested” is a mental process of reviewing and determining the subject of a test. 3) “judging whether a test result of a current teaching test item in a current test category satisfies a set requirement of the current teaching test item” is a mental process that requires grading a test and determining if the student passed or failed. 4) “wherein if the test result of the current teaching See, e.g. 9/13/2021 remarks p. 11 (“A person skilled in the art would understand that such judging and selecting processes are specific technical methods which use various current evaluation methods and models … giving a conclusion based on the various evaluation methods and models and finally obtaining the evaluation results of the to-be-tested object through various evaluation methods and models related to education.”) Accordingly, the rejection under 35 U.S.C. 101 is maintained.

	Regarding Applicant’s arguments related to 35 U.S.C. 103, the office action lists the limitation as a whole that are not expressly disclosed by Nealon, but the combination of Nealon and Bastianova renders this limitation (and claim 1 as a whole) obvious. Under the broadest reasonable interpretation Nealon discloses “selecting, from the preset teaching test item determination table, a teaching test item as the matched teaching test item.” As affirmed in the Applicant’s remarks, the office action pointed out numerous paragraphs from Nealon that show “these portions of Nealon disclose that a user profile is stored for each user (paragraph [0009]); that a database has stored educational content which is retrieved based on data in a user profile (paragraph [0021]); that educational material content is parsed and stored based on grade level and difficulty level (paragraph [0063], [0111] assessments are generated based on data in the user profile (paragraphs [0064] — [0065]); and that a database stores learning preferences of a user (paragraph [0079])); that Applicant’s remarks 9/13/21 citing Nealon. These paragraphs show that Nealon discloses a preset teaching test item determination table that is used to match teaching test items to users based on ability and preferences. What Nealon lacks is an express teaching that when a student demonstrates a lower ability, for example by failing a test question, the user is matched to a lower difficulty teaching test item. This missing express disclosure is remedied by Bastianova’s teaching in paragraph 67 that “a level of difficulty can be reduced if a certain task is not solved successfully.” Further, while not required, Bastianova also teaches selecting, from the preset teaching test item determination table, a teaching test item as the matched teaching test item. ((paragraphs [00067], [0071], FIG. 2 - each test task has assigned level of difficulty identifier 214 and a task type identifier 212 and the table indicates the .
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616. The examiner can normally be reached 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Jan. 14, 2022



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715